January 4, 2011
 
Edumedia Software Solutions Corporation
Parkway Plaza
110 Roosevelt Blvd.
Marmora, New Jersey 08223
 
Re:           Proposed Transaction

Dear Sirs:


This letter agreement will confirm our understanding regarding a proposed
transaction (the “Transaction”) involving the acquisition by Axiologix Education
Corporation, a Nevada corporation (“Axiologix”) of all of the assets of Edumedia
Software Solutions Corporation (“Edumedia”), a [New Jersey corporation], used or
held for use in connection with its E*Pad software platform.


The terms of the Transaction are summarized in the outline attached hereto as
Exhibit A (the “Term Sheet”). Axiologix and Edumedia will negotiate definitive
agreement(s) for the Transaction (the “Definitive Agreements”) in good faith
with the intention of consummating the Transaction promptly following
satisfaction of the Transaction Conditions (as defined below). In order to
facilitate due diligence by Axiologix and the negotiation of the Definitive
Agreement(s), Edumedia and Axiologix hereby agree to the following terms:


1.           Due Diligence. Edumedia hereby agrees to make available to
Axiologix all information as may be reasonably requested by Axiologix to advance
Axiologix’s due diligence review of Edumedia and the negotiations contemplated
by this letter agreement toward the execution and delivery of Definitive
Agreement(s).  Without limiting the foregoing, Edumedia will permit, and will
cause its partners, officers, key employees and advisors to permit, Axiologix
and its representatives full and complete access on a confidential basis to
Edumedia’s books and records, facilities, key personnel, vendors, clients and
independent accountants in connection with their due diligence review of
Edumedia and its affairs and operations.


2.           Exclusivity Period. From the date this letter agreement is accepted
by Edumedia (the “Acceptance Date”) until the Termination Date (as defined
below), without the prior written consent of Axiologix, Edumedia will not, and
will cause its partners, officers, employees and other agents not to, directly
or indirectly, solicit, facilitate, encourage, entertain, discuss, negotiate or
accept or enter into any offer, inquiry or proposal from or any agreement with
any party other than Axiologix concerning (i) a disposition of any interest in
Edumedia or all or any substantial portion of the business or assets
of  Edumedia, (ii) a license by Edumedia of any technology related to the
business of Edumedia other than in the ordinary course, or (iii) a strategic
alliance with any other entity involving Edumedia’s technology or otherwise
related to the business of Edumedia, and Edumedia will not provide any
confidential information to any party other than Axiologix concerning any such
disposition, license or strategic alliance. Edumedia will promptly notify
Axiologix in writing of any such offer, inquiry or proposal, the principal terms
of the same and the identity of the party making the same.


3.           Conduct of Business.  From the Acceptance Date until the
Termination Date, without the prior written consent of Axiologix, Edumedia will
(i) conduct its business as currently conducted and not enter into any
transaction or agreement or take any action to alter, expand or otherwise change
the scope or operations of its business as currently conducted, and (ii) to use
its best efforts to preserve and protect its properties and assets.


4.           Closing Conditions. The consummation of the Transaction is subject
to the satisfaction of customary closing conditions, including (i) those set
forth in the Term Sheet under the heading “Conditions to Closing” and (ii) that
there shall have occurred no material adverse change in Edumedia’s business,
assets, financial condition, operating results, client, vendor and employee
relations, operations or business prospects as it relates to the E*Pad paltform
(collectively, the “Transaction Conditions”).
 
[footer.jpg]
Axiologix Education Corporation Confidential Page
 
Page 1

--------------------------------------------------------------------------------



 
5.           Termination.  This letter agreement will remain in full force and
effect until the earliest to occur of: (a) execution of Definitive Agreements
with respect to the Transaction, (b) the termination of this letter agreement by
Axiologix, at any time, by delivery of written notice of termination to
Edumedia, and (c) the termination of this letter agreement by Edumedia after
January 31, 2011; provided that Edumedia shall not be entitled to terminate this
letter agreement if the failure of any Transaction Condition shall be due to the
action or failure to act of Edumedia (such earliest date to occur of clauses (a)
–(c) referred to herein as the “Termination  Date”).  After the Termination
Date, neither party will have any further obligations hereunder, except that
paragraphs 6 and 8-11 will survive the Termination Date. Nothing contained in
this paragraph shall relieve any party from liability for any breach of this
letter agreement prior to the Termination Date.


6.           Disclosure.  Edumedia agrees that it will make no written or other
disclosures or announcements regarding this letter agreement or the Transaction
or the parties hereto to any person without the prior written consent of
Axiologix (which may be withheld in its sole discretion).


7.           Specific Performance.   Edumedia acknowledges and agrees that, in
addition to all other remedies available (at law or otherwise) to Axiologix,
Axiologix shall be entitled to equitable relief (including injunction and
specific performance) as a remedy for any breach or threatened breach of any
provision of this letter agreement.  Edumedia further acknowledges and agrees
that Axiologix shall not be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this paragraph 7, and Edumedia waives any right it may have to
require that Axiologix obtain, furnish or post any such bond or similar
instrument.


8.           Entire Agreement.  This letter agreement constitutes the entire
agreement among the parties with respect to the matters covered hereby and
supersedes all prior agreements, understandings, offers and negotiations (oral
or written).  This letter agreement may be amended or modified only by a
subsequent agreement in writing signed by each of the parties.
 
9.           No Brokers.  Each party represents and warrants to each other that
it has incurred no liability for any brokerage fees, agents' fees, commissions
or finders' fees in connection with this letter agreement or the consummation of
the Transaction.  Each party will indemnify the other for any such fees for
which it is responsible.
 
19.         Authority; Governing Law; Counterparts. The parties each represent
and acknowledge that it has the power and authority to enter into this letter.
This letter agreement shall be governed by and construed under the internal laws
of the State of New York, without reference to principles of conflict of laws or
choice of laws. This letter agreement may be executed in counterparts.


11          No Third-Party Beneficiaries.  No person or entity other than the
parties to this letter agreement, their successors and permitted assigns, is
intended to be a beneficiary of this letter agreement.
 
Please indicate your acceptance of the terms of this letter (which terms are
intended to be legally binding on the parties hereto as set forth herein) by
signing below and returning by fax an executed copy of this letter to Axiologix
no later than 5:00 p.m. Eastern time on January 4, 2011, via fax 609-939-0717 or
email, Attention: John P. Daglis (returning an executed original by Federal
Express delivery). Unless so executed and returned by such date, this letter
shall be null and void.


AXIOLOGIX EDUCATION CORPORATION
   
By:
[sig.jpg]  
John P. Daglis, CEO

  
Agreed and acknowledged this 4th day of January, 2011.
 


--------------------------------------------------------------------------------


  

EDUMEDIA SOFTWARE SOLUTIONS CORPORATION
 
By:
   
Chris Tyson, CEO

 
 
 

--------------------------------------------------------------------------------

 
   
EXHIBIT A
  
TERM SHEET
Acquisition of
 
E*Pad Assets of
 
Edumedia Software Solutions Corporation
 
by Axiologix Education Corporation


Acquiror
Axiologix Education Corporation
   
Target
Edumedia Software Solutions Corporation
   
The Acquisition
Acquiror (or a subsidiary of Acquiror) will acquire all of the assets of Target
used or held for use in connection with its E*Pad software platform (the
“Acquired Assets”) in exchange for the Purchase Price (as defined below).
 
The Acquired Assets will include (without limitation):  all software related to
E*Pad, all intellectual property rights, rights to the name “E*Pad”, customer
list, sales pipeline, customer contracts, accounts receivable, employee hardware
assets, infrastructure hardware, and Internet domain addresses related to E*Pad.
 
Acquiror will assume no liabilities of Target.
   
Purchase Price
The purchase price for the Acquisition (the “Purchase Price”) will equal:
 
·         10,000,000 restricted shares of Acquiror common stock; and
·         $120,000 in cash, payable by Acquiror on or before the first
anniversary of the closing of the Acquisition.
 
The issuance of shares of Acquiror common stock in connection with the
Acquisition will not be registered under the Securities Act of 1933 and Target
understands that the shares will be restricted securities under the Securities
Act.



Acquisition Agreement
The definitive documentation for the Acquisition, to be drafted by Acquiror’s
counsel, will contain representations and warranties typical for such
transactions, addressing, among other issues: (a) clear title to the Acquired
Assets; (b) all authorizations and approvals for the Acquisition; (c)
organization of the Acquiror and Target (d) Targets’ financial statements (for
2010 and 2011 through closing); (e) Contracts; (f) Liabilities; (g) Litigation
and (h) Intellectual Property.  The Acquisition Agreement will also contain
various covenants, rights of indemnity and other negotiated terms as are
customary for transactions of this type.

 

--------------------------------------------------------------------------------


 
Conditions to Closing
The closing of the Acquisition will be expressly subject to and conditioned upon
the following:
 
(i)    Satisfactory Completion of Due Diligence.  Acquiror shall have completed
its due diligence investigation and findings with respect to the Acquired Assets
and Target to its sole satisfaction;
 
(ii)   Negotiation and Execution of the Acquisition Agreement.  Acquiror and
Target shall have negotiated and executed the Acquisition Agreement described
above and other related agreements, mutually acceptable to all parties
reflecting our collective understanding of this proposed transaction; and
 
(iii)  Execution of Non-compete Agreement.  Target and each principal owner of
Target shall have entered into a five-year non-compete agreement (in form and
substance satisfactory to Acquiror) with Acquiror.
   
Transaction Expenses
Each party will be responsible for its own costs and expenses in connection with
negotiating and completing the Acquisition.

 
 
 

--------------------------------------------------------------------------------

 
